Citation Nr: 9927561
Decision Date: 09/24/99	Archive Date: 12/06/99

DOCKET NO. 88-15 022               DATE SEP 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for degenerative arthritis of the
hips and lumbar segment of the spine secondary to the veteran's
service-connected disabilities.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 

INTRODUCTION

The veteran had active service from August 1965 to July 1967, and
from September 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals
(hereinafter Board) on appeal from a September 1987 rating decision
of the St. Petersburg, Florida, Regional Office (RO).1

During the course of this twelve-year appeal, the veteran has
appeared twice before hearing officers at the RO and twice before
members of the Board. With respect to the hearings before the
Board, the first occurred hearing occurred in April 1989, and the
second in February 1993. A transcript was made during both of those
hearings and they are both included in the claims folder for
review. As a result of those hearings, and to obtain additional
medical evidence, the claim has been remanded on three different
occasions: August 2, 1989, September 24, 1993, and December 10,
1998. The claim has since been returned to the Board for final
appellate review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the agency of original
jurisdiction.

2. The veteran has been diagnosed as having degenerative arthritis
of the lumbar segment of the spine and the right hip. Medical
evidence showing that the veteran now has a disability, condition,
or disease of the left hip has not been presented.

1 The notice of disagreement was filed in December 1987 - this was
eleven months before the date of enactment of the statute that
created the United States Court of Veterans Appeals (since renamed
the United States Court of Appeals for Veterans Claims), and
hereinafter the Court. Because the notice of disagreement was filed
prior to the Inception of the Court, the claim is not appealable to
the Court.

- 2 - 

3. Medical evidence etiologically linking the veteran's
degenerative arthritis of the right hip and lumbar segment of the
spine to the veteran's military service, any incidents therein, or
to his service-connected disabilities has not been presented.

CONCLUSION OF LAW

The claim for entitlement to service connection for degenerative
arthritis of the hips and lumbar segment of the spine is not well-
grounded. 38 U.S.C.A.  1101, 1110, 5107(a) (West 1991 & Supp.
1998); 38 C.F.R. 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284
(1995) (en banc).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

While in service, the veteran was involved in a motor vehicle
accident that resulted in a number of injuries. He received
treatment for these injuries and was eventually discharged from the
service. Upon his discharge, he applied for VA benefits. On
December 8, 1969, the veteran was granted service connection for
the residuals of a cerebral concussion with chronic brain syndrome,
paralysis of the upper and lower extremities with impairment of
auditory acuity. VA Form 21-6796, Rating Decision, December 8,
1969. Over the years, the residual disabilities for which the
veteran receives benefits were modified and expanded to include:

Numbness of the right hand [dorsum][major], cerebral concussion
with minimal incoordination of right upper extremity and organic
brain syndrome due to head trauma, left central facial weakness and
mild dysarthria, tinnitus, hemiparessi of the left upper extremity
[minor], hemiparesis of the left lower extremity, cervical spine

- 3 -

injury with arthritis and disc disease, defective hearing, and a
scar of the lower extremity.

VA Form 21-6796, Rating Decision, May 24, 1995. In January 1980,
the veteran's claim folder was re-examined by RO personnel and it
was determined that the veteran's inservice injuries were the
result of his own willful misconduct and were not in the line of
duty. Administrative Decision, January 24, 1980. Thus, in essence,
the RO stated that a mistake had been made in the original December
1969 RO decision; i.e., the veteran should have never been granted
service connection for his various disabilities because they were
caused by his own willful misconduct and not in the line of duty.

Yet, when that Administrative Decision was made, the veteran had
been service- connected for his various disabilities for a period
of ten years. It was a "protected" disability. A protected
disability means that service connection for any disability granted
or continued under title 3 8, United States Code, as stated in 3 8
C.F.R. 3.957 (1998), that has been in effect for ten or more years,
will not be severed except upon a showing that the original grant
was based on fraud or its is clearly shown from military records
that the veteran did not have the requisite service or character of
discharge. Disability evaluations may also be protected pursuant to
38 C.F.R. 3.951(b) (1998) unless there is a showing of fraud.

This means that even though an error occurred when the RO granted
service connection in 1969, the error is treated as though it never
transpired. Although the veteran has expressed concern about the
military line of duty determination and the RO's Administrative
Decision of 1980, neither decision matters in the claim before the
Board. To explain it another way, even if the veteran's contentions
were true [that there was a "cover-up" by the US Army, he was
framed, he was unknowingly drugged, others lied to protect
themselves, etcetera], and the line of duty determination was
changed, it would not matter. Because his rating is protected,
service-connection can not be taken away from him. The error is
considered

4 - 

harmless and he may be service-connected for other disabilities as
long as the claim is well-grounded and the tenets of 38 C.F.R.
3.303 (1998) are met.

Under 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998), compensation
will be provided if it is shown that the veteran suffers from a
disease or injury incurred in or aggravated by service. In
addition, service connection may be granted for any disease
diagnosed after discharge, when all of the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1998).

Moreover, per 38 C.F.R. 3.310 (1998), a disability that is
proximately due to or the result of a service-connected disease or
injury shall be service-connected. When service connection is
established for a secondary condition, the secondary condition
shall be considered as part of the original decision. It is the
veteran's contentions that he now suffers from degenerative
arthritis of the left and right hip, along with the lumbar segment
of the spine, and that all three of these conditions were caused or
the result of his service-connected neck injury. Yet, before a
determination is made on the merits of the claim, it must be
decided as to whether that claim is well- grounded.

A well-grounded claim requires more than mere allegations; it must
be plausible and with merit. 38 U.S.C.A. 5107 (West 1991 & Supp.
1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). For a claim to be well-grounded,
there must be:

(1) a medical diagnosis of a current disability;

(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and

5 - 

(3) medical evidence of a nexus between an in-service injury or
disease and the current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604
(Fed. Cir. 1996) (table). Where the determinative issue involves
medical causation, competent medical evidence to the effect that
the claim is "plausible" is required. See Grottveit v. Brown, 5
Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not met.
See Tirpak v. Derwinski, 2 Vet. 2 App. 609 (1992). Moreover, if a
claim is not well-grounded, then the Secretary no longer has a duty
to assist a claimant in the developing of the facts pertinent to
the claim. 38 U.S.C.A. 5107 (West 1991 & Supp. 1998); Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is
significant because if a claim is not well-grounded, the Board does
not have jurisdiction to adjudicate that claim. Boeck v. Brown, 6
Vet. App. 14, 17 (1993). In this regard, the United States Court of
Appeals for Veterans Claims, formerly known as the United States
Court of Veterans Appeals, and hereinafter the Court, has observed
that the statutory prerequisite of submitting a "well-grounded"
claim "reflects a policy that implausible claims should not consume
the limited resources of the VA and force into even greater backlog
and delay claims which--as well-grounded--require adjudication....
Attentiveness to this threshold issue is, by law, not only for the

2 Pursuant to 38 U.S.C.A. 5107 (West 1991 & Supp. 1998), and Tirpak
v. Derwinski, 2 Vet. App. 609 (1992), a well-grounded claim
requires more than just a mere allegation. In Tirpak, the United
States Court of Appeals for Veterans Claims, then known as the
United States Court of Veterans Appeals (Court), held that the
appellant in that case had not presented a well-grounded claim as
a matter of law. The Court pointed out that ". . . unlike civil
actions, the Department of Veterans Affairs (previously the
Veterans Administration) (VA) benefits system requires more than an
allegation; the claimant must submit supporting evidence." Tirpak,
2 Vet. App. at 611.

- 6 -


Board but for the initial adjudicators, for it is their duty to
avoid adjudicating implausible claims at the expense of delaying
well-grounded ones." Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Evidentiary assertions by the veteran must be accepted as true for
the purposes of determining whether a claim is well-grounded,
except where the evidentiary assertion is inherently incredible or
when the fact asserted is beyond the competence of the person
making the assertion. See Robinette v. Brown, 8 Vet. App. 69, 75-76
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Where the issue is factual in nature, e.g., whether an incident or
injury occurred in service, competent lay testimony, including a
veteran's solitary testimony, may constitute sufficient evidence to
establish a well-grounded claim under [38 U. S.C.A. ] 5107(a). See
Cartright v. Derwinski, 2 Vet. App. 24 (1991). However, where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is "plausible" or "possible" is required. See Murphy v. Derwinski,
1 Vet. App. 78, 81 (1990). Furthermore, Congress specifically
limits entitlement for service-connected disease or injury to cases
where such incident has resulted in a disability. See 38 U.S.C.A.
1110 (West 1991 & Supp. 1998). In the absence of proof of a present
disability there can be no valid claim." Brammer v. Derwinski, 3
Vet. App. 223, 225 (1992).

In October 1983, the veteran petitioned the RO for an increased
evaluation. As a part of the process, he underwent a physical
examination and x-rays of his back. The x-ray films produced showed
the following:

The lumbar spine shows a bilateral articular defect as L5-S1; a
slight 0 to 2 degree slip of L5 on S1. This does not appear to be
a traumatic process, probably congenital articular defects leading
to the spondylolisthesis. The lumbar spine is otherwise normal.

7 - 

SF 519-A, Radiographic Report, October 6, 1983. When examined by a
physician, he was not diagnosed as having a disability, disease, or
condition of the lumbar segment of the spine or the hips related to
the residuals of his inservice motor vehicle accident. SF 507,
Clinical Record, October 6, 1983.

Four years later, another x-ray was accomplished of the lumbar
segment of the spine and the right hip. With respect to the right
hip, narrowing of the joint space was discovered. The radiologist
further wrote that the findings indicated that the veteran was
suffering from spina bifida with minimal degenerative joint
disease. SF 519-A, Radiologic Consultation Request/Report, May 1,
1987.

Then in January 1994, the veteran sat for another VA medical
examination of the hips and back. See Joints Exam, January 7, 1994.
The results of that examination are proffered below:

HIPS: The hips range of motion were fall with no crepitations or
complaints of pain. Flexion of the hips were to approximately 140
degrees, bilaterally. Extension 1 0 degrees. Abduction 40 degrees,
bilaterally. Adduction about 10 degrees, bilaterally.

LOW BACK: The low back when the patient was standing the iliac
crest were in equal plane. The back did show a scoliosis convexity
tot he right, which I would rate as mild. On palpation there was no
muscle spasms. Tendelen-Burg was negative. Motor and sensory was
within normal limits. Flexion of the back to 30 degrees when the
patient subjectively complaint of pain. The palpation over the
vertebra and flexion subjective complaint of pain at different
levels at different times. Extension was to approximately 30

8 -

degrees with no pain. In fact, he stated it relieved the pain.
Right/left rotation was full with no pain. Right/left flexion was
to 30 degrees, bilaterally, with subjective complaint of pain in
extremes.

As noted, the examiner did not diagnosis the veteran as having a
condition, disease, or disability of either hip. Moreover, he did
not etiologically link any difficulty of the lower back the veteran
was then suffering therefrom with the veteran's military service,
the inservice motor vehicle accident, or the residuals from that
accident.

As a result of a Board Remand, in 1997 another examination of the
veteran was accomplished. See Spine Exam, December 5, 1997. When
Questioned, the veteran only complained of pain and discomfort in
the right hip and lower back. He did not mention his left hip or
any pain therefrom. Upon completion of the examination, the doctor
wrote:

... [there is] no evidence of scoliosis. There is a spina bifida
occulta at L5, and also a spondylolysis at L6 bilaterally, with a
suggestion of a minimal slip. I feel that these changes are
congenital in nature. He does have some minimal DJD [degenerative
joint disease] at L5-S1, L4-L5, which is compatible with his age
group.

I do not believe that x-ray changes are related to injury sustained
in 1969, nor do I find any evidence that [there] is any significant
abnormality in the right hip or lumbar spine related to his injury
in 1969.

9 - 

The Board also notes that the report was negative for any symptoms
or manifestations that would suggest that the veteran has a
condition, disease, or disability of the left hip.

To support his claim, the veteran has pointed to statements made by
a Dr. David A. MacMillan, of Stuart, Florida, and the accident
report accomplished at the time of the accident. Although it is
unclear to the Board why he has said this, the veteran has
insinuated that he suffered internal injuries at the time of the
accident and that these internal injuries precipitated the claimed,
but unsubstantiated, disabilities of the hips and lower back. He
defends this concept by highlighting the accident report, written
by a law enforcement officer, that says that the veteran had
internal injuries.

A review of the claims folder indicates that the veteran's
assertions are without merit. Although the officer, who was not a
doctor or a medical diagnostician, at the scene of the accident may
have made some conclusions concerning the veteran's health at the
time of the accident, a medical record accomplished immediately
following the accident indicates that there were no internal
injuries. That is, on April 5, 1969, the veteran was admitted to
the Brooke General Hospital, at Fort Sam Houston, Texas. See SF
512, Narrative Summary, April 5, 1969. On examination by the
medical staff, there was no evidence of abdominal trauma. There was
no evidence of any extremity fractures or spinal injuries. The
service medical record also does not suggest that the veteran
experienced injuries to either the lower back or the hips. Thus,
although the statement by the law enforcement official may have
been said in good faith, it is without merit. He was a layperson
and not a medical expert, and evidence substantiating his opinion
was never submitted. He is not qualified to offer a medical
determination, and as such, will not be sufficient to well-ground
the veteran's claim. See Espiritu v. Derwinski, 2 Vet. App. 492
(1992); Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown,
7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141
(1994); King v. Brown, 5 Vet. App. 19 (1993).

- 10 - 

The veteran also contends that Dr. MacMillan's statements prove his
assertions. In March 1981, Dr. MacMillan wrote that the veteran's
cervical osteoarthritis was degenerative disc changes could be
causally related to a traumatic flexion/extension type of injury.
The injury in question would be the inservice car accident. Dr.
MacMillan did not, however, write at that time that the veteran was
suffering from disabilities of the hips or lower back. He did not
hypothesize that any other condition from which the veteran might
be suffering was possibly related to the motor vehicle accident.

A second letter, dated April 5, 1989, from Dr. MacMillan stated
that the veteran's low back complaints [those of degenerative
osteoarthritis] ". . . can be linked to physical trauma". He also
wrote that gait disturbance and walking with a limp can further
aggravate this same type of condition and complaint. Dr. MacMillan
did not elaborate on his diagnosis nor did he provide any documents
that would have substantiated his statement. Also, Dr. MacMillan
did not, the Board repeats, did not specify the type of physical
trauma to which he was referring. Specifically, he did not write
that the physical trauma was the inservice motor vehicle accident.

A third letter from Dr. MacMillan, written on October 21, 1996,
was, in the Board's opinion, somewhat more illuminating. In that
letter, Dr. MacMillan admitted that he had not seen the veteran
since 1988 (even though he wrote a letter in 1989 suggesting that
the veteran's current lower back complaints were related to
trauma). Additionally, although Dr. MacMillan discussed problems
that the veteran was experiencing in his upper extremities, he was
silent as to any conditions affecting the lower back or the hips.

For a claim to be well-grounded, there must be competent medical
evidence of a current disability, the occurrence of a condition or
disability while in service, and a nexus between an inservice
injury and disease and a present disability. Caluza v. Brown, 7
Vet. App. at 506. The veteran insinuates that the opinion offered
by Dr. MacMillan fulfills the third prong of Caluza (a nexus
between an inservice injury and a present disability), and thus, he
should be granted VA benefits for his lower

- 11 -

back and hip conditions. The veteran asserts this even though the
medical records are negative for a diagnosis of a disability of the
left hip. The Board holds that the statements proffered by Dr.
MacMillan are inconclusive and speculative, and do not well-ground
the veteran's claim.

Under the provisions of 38 C.F.R. 3.303(d) (1998), service
connection would be warranted if evidence sufficiently demonstrates
a relationship between the veteran's service-connected disabilities
or his military service (and any incidents therein) and a current
disability. To that end, the MacMillan statement opined that the
veteran's current lower back complaints "can" be related to his
residual service-connected accident conditions.

Yet, this evidence is deemed to be of limited weight as none of the
statements asserts a medical basis upon which the suppositions were
predicated. The Court has made it clear that medical possibilities
and unsupported medical opinions carry negligible probative weight,
and will not well-ground a claim. See Tirpak v. Derwinski, 2 Vet.
App. 609 (1992) See also Perman v. Brown, 5 Vet. App. 237, 241
(1993) (an examining physician's opinion to the effect that he
cannot give a "yes " or "no " answer to the question of whether
there is a causal relationship between emotional stress associated
with service-connected post-traumatic stress disorder and the later
development of hypertension is "non-evidence") (citing Sklar v.
Brown, 5 Vet. App. 140, 145-46 (1993); Kates v. Brown, 5 Vet. App.
93, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11
(1992)); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992)
(evidence favorable to the veteran's claim that does little more
than suggest a possibility that his illnesses might have been
caused by service radiation exposure is insufficient to establish
service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993)
(physician's statement that the veteran may have been having some
symptoms of multiple sclerosis for many years prior to the date of
diagnosis deemed speculative); see also Dyess v. Derwinski, 1 Vet.
App. 448, 453 - 54 (1991).

- 12 - 

In other words, since Dr. MacMillan couched his statement with the
speculative subjunctive "can", such an opinion constitutes "non-
evidence" with no positive or negative weight. Moreover, Dr.
MacMillan failed to provide any explanatory comments as to a
rationale for his adoption of the veteran's contention. An
examiner's opinion must be supported by clinical evidence and not
merely general conclusions based on a history furnished by the
appellant. Black v. Brown, 5 Vet. App. 177, 180 (1993).
Consequently, his suppositions are no better than the facts alleged
by the claimant, and may be accorded little weight with regard to
the etiology of the veteran's current disability, and does not
well-ground the veteran's claim. See also LeShore v. Brown, 8 Vet.
App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

To ensure that the veteran understands exactly the Board's
position, the statements proffered by Dr. MacMillan are
inconclusive and speculative. Nothing provided by Dr. MacMillan
would lead the Board to conclude that there is a relationship
between the veteran's service-connected disabilities and any
disabilities from which he may now suffer. Moreover, Dr. MacMillan
failed to supply either the veteran or the VA with any medical
treatises, references, or other corroborating material that would
have substantiated his ambiguous statements.

Another piece of evidence that the veteran's contends helps him is
a letter written by Dr. Frederick A. Jensen in September 1987. In
that letter written to the veteran, Dr. Jensen wrote that he
"thought" the veteran had degenerative arthritis of the back and
that the pain the veteran experienced in the hips was related to
altered mechanics of walking. Dr. Jensen did not say or suggest
that the veteran had traumatic arthritis of the hips or lower back.
Dr. Jensen did not etiologically link any possible condition with
the veteran's service-connected disabilities or the auto accident.
The only thing that Dr. Jensen did state was that the veteran did
not have rheumatoid arthritis and that x-ray films showed that he
had mild sclerosis of the facet joints in the lower lumbar segment
of the spine. Therefore, the veteran's contentions that Dr.
Jensen's letter helps his claim is without merit.

13 - 

Thus, the only evidence to support the veteran's claim that his
service-connected disabilities have caused conditions of the hips
and back are his assertions. As discussed above, competent medical
evidence has not been submitted demonstrating that the veteran
actually has a disability of the left hip or that any condition of
the right hip and lumbar segment of the spine are related to his
service-connected disabilities. Mere contentions of the veteran, no
matter how well-meaning, without supporting medical evidence do not
constitute a well-grounded claim. Caluza v. Brown, 7 Vet. App. 498
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v.
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App.
19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the
determinative issue involves medical causation or a medial
diagnosis, competent medical evidence to the effect that claim is
"plausible " or "possible " is required.).

Therefore, the claim of entitlement to service connection for
disabilities of the hips and lumbar segment of the spine secondary
to the veteran's service-connected disabilities is not well-
grounded and the claim is denied. Edenfield v. Brown, 8 Vet. App.
384 (1994) (en banc).

ORDER

Entitlement to service connection for disabilities of the hips and
lumbar segment of the spine secondary to the veteran's service-
connected disabilities is denied.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

- 14 -



